DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 13 recites “each of the beam signals” in “each of the beam signals having an associated beam angle”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the beam signals” in “to produce the beam signals”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 1 recites “a keyword detection module”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Patent #10304475).

Regarding Claim 1, Wang discloses a system for keyword detection (abstract) comprising:
an audio input configured to receive a composite audio signal from a microphone array (Wang Fig. 1: 170);
a beamforming engine comprising a plurality of beamformers coupled to receive the composite audio signal and configured to form a plurality of beam signals from the composite audio signal (Wang Fig. 4: fixed beamformer 140, adaptive beamformer 160; Fig. 6: fixed and adaptive beamformers 190-1 to 190-B; Figs. 7A-7C, 14: beamformer 190), each of the beam signals having an associated beam angle and comprising audio data corresponding to sounds captured by the microphone array within a range of angles of arrival with respect to the beam angle (Wang col. 4 lines 31-44 discloses Fig. 1 illustrates each beam can include audio data corresponding to a particular direction relative to the device 100. So a beamforming component of the device can divide input audio data from an array into different beams of audio data, each corresponding to a direction. The device 100 can process [step 174] each beam into one or more feature vector(s) corresponding to the beam. For example, one feature vector can correspond to a single audio frame for audio data of a particular beam. Figs. 3A-3C: direction to focus on a desired audio source);
a keyword detection module having a plurality of keyword detectors, each keyword detector configured to receive a respective one of the plurality of beam signals (Wang col. 4 lines 44-67 discloses the feature vectors determined can include values for features that can be considered by a trained model configured to detect a trigger word [or portion thereof] in audio data. The device 100 can then process [step 176] first audio data for the first beam using a first trained model to determine a first score. The first audio data can be post-beamformed audio data [e.g., audio data for the first beam output by the beamformer] or can be one or more feature vectors for the first beam, such as those determined in step 174. The first score can correspond to a likelihood that a trigger word is represented in the first beam. The first score can be specific to a particular frame being considered by the first trained model, in which case the first score can correspond to a likelihood that a portion of the trigger word is represented in the frame under consideration, which in tum also corresponds to a likelihood that the trigger word is represented in the first beam. The device 100 can also process [step 178] second audio data for the second beam using a second trained model to determine a second score; Fig. 1. col. 6 lines 5-12 discloses using such direction isolation techniques, a device 100 can isolate directionality of audio sources. As shown in Fig. 3A, a particular direction can be associated with a particular microphone of a microphone array, where the azimuth angles for the plane of the microphone array can be divided into bins [e.g., 0-45 degrees, 46-90 degrees, and so forth] where each bin direction is associated with a microphone in the microphone array); and
a multibeam detection engine coupled to receive keyword presence data from all of the plurality of keyword detectors and configured to produce a keyword detection output indicating whether or not a keyword has been detected based on the received keyword presence data .

Regarding Claim 2, Wang discloses the system for keyword detection of claim 1, further comprising
a preprocessor coupled between the audio input and the beamforming engine and configured to filter the composite audio signal (Wang Figs. 4, 7A-7C, 14: controller(s) / processor(s) 1404, microphone array 102, analysis filterbank 110, beamformers 140 and 160, or 190; col. 24 lines 20-23 discloses some or all of the adaptive beam-former 160, beam-former 190, etc. can be implemented by a digital signal processor).
3, Wang discloses the system for keyword detection of claim 2,
wherein the preprocessor comprises an acoustic echo canceler to at least partially cancel echoes in the composite audio signal (Wang col. 24 line 2: digital signal processing and echo cancellation).

Regarding Claim 4, Wang discloses the system for keyword detection of claim 1,
wherein when the multibeam detection engine produces the keyword detection output indicating that the keyword has been detected in response to a first keyword detector detecting the keyword, the multibeam detection engine is further configured to
inhibit a duplicate production of the keyword detection output in response to a second keyword detector also detecting the keyword within a temporally proximate period of time following the first keyword detector (Wang col. 19 lines 16-34 discloses if data for a first beam indicates that a trigger word portion was detected in the first beam at a first frame, and data for a second beam indicates that a trigger word portion was detected in the second beam at a second frame after the first frame, the continuous beam selector 870 selects the first beam; Figs. 7A-7C and 8).

Regarding Claim 5, Wang discloses the system for multibeam keyword detection of claim 1, further comprising
a memory that stores configuration information of the microphone array (Wang col. 2 lines 29-32 discloses a typical distributed environment can involve a local device having one or more microphones configured to capture sounds from a user speaking and convert those sounds into an audio signal. col. 6 lines 5-12 discloses using such direction isolation techniques, a device 100 can isolate directionality of audio sources. As shown in Fig. 3A, a particular direction can be associated with a particular ,
wherein the beamforming engine is configured to access the memory to produce the beam signals (Wang col. 4 lines 20-22 discloses a device 100 configured to capture audio, perform beamforming, and perform beam-level trigger word detection. col. 5 lines 16-22 discloses the device 100 can also operate multiple different trained models depending on the number of beams determined by the device's beamformer. Each beam can have a corresponding trained model to determine whether a trigger word [and/or portion thereof] is represented in audio data corresponding to the respective beam).

Regarding Claim 6, Wang discloses the system for multibeam keyword detection of claim 1,
wherein the multibeam detection engine is configured to cause the keyword detection output to indicate that the keyword has been detected if the keyword presence data of any of the keyword detectors indicates that the keyword has been detected (Wang col. 2 lines 52-54 discloses the waking command [i.e., wakeword/trigger word/keyword], can include an indication for the system to perform further processing. col. 4 lines 13-16 discloses the beam that indicates a strongest presence or earliest presence of the trigger word according to the trained models can be selected for further processing. col. 18 lines 50-56 discloses Figs. 7A-7C: decision block 740, beam indicator 745).

9, Wang discloses the system for multibeam keyword detection of claim 1,
wherein the plurality of beamformers comprises four beamformers and wherein the range of angles of arrival associated with each beamformer of the plurality of beamformers is approximately 90 degrees in width (Wang col. 6 lines 5-12 discloses using such direction isolation techniques, a device 100 can isolate directionality of audio sources. As shown in Fig. 3A, a particular direction can be associated with a particular microphone of a microphone array, where the azimuth angles for the plane of the microphone array can be divided into bins [e.g., 0-45 degrees, 46-90 degrees, and so forth] where each bin direction is associated with a microphone in the microphone array. col. 5 lines 52-55 discloses the microphone array includes a number of different individual microphones. In the example configuration of Fig. 2, the array 102 includes eight (8) microphones, 202a-202h. However, if only four microphones are included then each microphone can be separated by 90 degrees. col. 6 lines 26-28 discloses thus, the number of microphones can be more than, less than, or the same as the number of beams).

Regarding Claim 10, Wang discloses the system for multibeam keyword detection of claim 1,
wherein the plurality of beamformers comprises four beamformers and wherein the range of angles of arrival associated with at least one beamformer of the plurality of beamformers is variable (Wang col. 6 lines 5-12 discloses using such direction isolation techniques, a device 100 can isolate directionality of audio sources. As shown in Fig. 3A, a particular direction can be associated with a particular microphone of a microphone array, where the azimuth angles for the plane of the microphone array can be divided into bins [e.g., 0-45 degrees, 46-90 degrees, and so forth] where each bin direction is associated with more than, less than, or the same as the number of beams).

Regarding Claim 11, Wang discloses the system for multibeam keyword detection of claim 1,
wherein the plurality of beamformers comprises four beamformers (Wang col. 6 lines 5-12 discloses using such direction isolation techniques, a device 100 can isolate directionality of audio sources. As shown in Fig. 3A, a particular direction can be associated with a particular microphone of a microphone array, where the azimuth angles for the plane of the microphone array can be divided into bins [e.g., 0-45 degrees, 46-90 degrees, and so forth] where each bin direction is associated with a microphone in the microphone array. col. 5 lines 52-55 discloses the microphone array includes a number of different individual microphones. In the example configuration of Fig. 2, the array 102 includes eight (8) microphones, 202a-202h. However, if only four microphones are included then each microphone can be separated by 90 degrees. col. 6 lines 26-28 discloses thus, the number of microphones can be more than, less than, or the same as the number of beams) and
wherein the range of angles of arrival associated with at least one beamformer of the plurality of beamformers is variable and at least one further beamformer of the plurality of beamformers is non-variable (Wang Fig. 4: fixed beamformer 140, adaptive beamformer 160; Fig. 6: fixed and adaptive beamformers 190-1 to 190-B).

Regarding Claim 12, Wang discloses the system for multibeam keyword detection of claim 1,
wherein the multibeam detection engine is further configured to provide an angle of arrival associated with a detected keyword (Wang col. 4 lines 31-44 discloses Fig. 1 illustrates each beam can include audio data corresponding to a particular direction relative to the device 100. So a beamforming component of the device can divide input audio data from an array into different beams of audio data, each corresponding to a direction. The device 100 can process [step 174] each beam into one or more feature vector(s) corresponding to the beam. For example, one feature vector can correspond to a single audio frame for audio data of a particular beam. Figs. 3A-3C: direction to focus on a desired audio source. col. 6 lines 5-12 discloses using such direction isolation techniques, a device 100 can isolate directionality of audio sources. As shown in Fig. 3A, a particular direction can be associated with a particular microphone of a microphone array, where the azimuth angles for the plane of the microphone array can be divided into bins [e.g., 0-45 degrees, 46-90 degrees, and so forth] where each bin direction is associated with a microphone in the microphone array).

Claims 13-18 and 20 are rejected for the same reasons as set forth in Claims 1-6 and 9-12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent #10304475) in view of Ganapathiraju et al. (US PGPUB #2014/0025379).

Regarding Claim 7, Wang discloses the system for multibeam keyword detection of claim 1, but may not explicitly disclose wherein the keyword presence data includes false alarm data comprising a probability of a false alarm, and wherein the multibeam detection engine is configured to produce the keyword detection output using the false alarm data.
However, Ganapathiraju teaches wherein the keyword presence data includes false alarm data comprising a probability of a false alarm (Ganapathiraju abstract), and
wherein the multibeam detection engine is configured to produce the keyword detection output using the false alarm data (Ganapathiraju ¶0049 discloses in the event these consonants match for a longer than expected duration, the keyword match is most likely .
Wang and Ganapathiraju are analogous art as they pertain to wakeword detection. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the trigger word based beam selection technique (as taught by Wang) to include feedback to the recognition engine and controlling the false alarm (as taught by Ganapathiraju, ¶0051) to more effectively increasing the efficacy desired to make keyword spotters more pervasive in real-time speech analytics systems (Ganapathiraju, ¶0006).

Claim 19 is rejected for the same reasons as set forth in Claims 7-8.

Claims 7, 8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent #10304475) in view of Gao (CN #108564951 A).

Regarding Claim 7, Wang discloses the system for multibeam keyword detection of claim 1, but may not explicitly disclose wherein the keyword presence data includes false alarm data comprising a probability of a false alarm, and wherein the multibeam detection engine is configured to produce the keyword detection output using the false alarm data.
However, Gao teaches wherein the keyword presence data includes false alarm data comprising a probability of a false alarm (Gao title), and
wherein the multibeam detection engine is configured to produce the keyword detection output using the false alarm data (Gao ¶0045 discloses after waking up for the first preset number of times, when the usage number of a certain arousal word reaches the first .
Wang and Gao are analogous art as they pertain to wakeword detection. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the trigger word based beam selection technique (as taught by Wang) to adjust the threshold of each wake-up word through the user's wake-up habits, thereby reducing the probability of false wake-up of the voice control device (as taught by Gao, ¶0024) to overcome prior art problems (Gao, ¶0004).

Regarding Claim 8, Wang in view of Ganapathiraju or Gao discloses the system for multibeam keyword detection of claim 7,
wherein the multibeam detection engine is configured to cause the keyword detection output to indicate that the keyword has not been detected if the false alarm data of any of the keyword detectors indicates the probability of false alarm (Wang col. 18 lines 47-50 discloses as shown in Fig. 8, the decision block 740 can include a discrete beam selector 872, that can compare the input scores and selects the beam with the highest score over a time period. col. 19 lines 51-61 discloses in certain instances, the decision block 740 may not necessarily select the best beam [e.g., processing an utterance when a user is moving with respect to the device] to avoid too rapid or too frequent switching of beams. In one example, if the decision block 740 determines that the beam that best represents the trigger word is not the beam that is currently selected by the beam indicator 745/beam switch 704, the decision block 740 may compare a score for the best beam and a score for the beam that is currently selected. Only if a .

Claim 19 is rejected for the same reasons as set forth in Claims 7-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651